Citation Nr: 1008661	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for VA 
outpatient dental treatment for teeth other than #8, #9, and 
#10.

2.  Entitlement to service connection for bladder cancer with 
renal insufficiency, to include as secondary to exposure to 
asbestos and chemicals.

3.  Entitlement to service connection for a chronic lung 
disorder and sinusitis, to include as secondary to exposure 
to asbestos and chemicals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to February 
1948.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 Rating Decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for VA outpatient dental treatment for teeth other 
than #8, #9, and #10, and entitlement to service connection 
for bladder cancer with renal insufficiency are addressed in 
the Remand portion of the decision below and are remanded to 
the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran's 
currently diagnosed chronic lung disorder and sinusitis are 
related to military service, to include as secondary to 
asbestos or chemical exposure.




CONCLUSION OF LAW

A chronic lung disorder and sinusitis were not incurred in, 
or aggravated by, active military service, to include as due 
to asbestos or chemical exposure.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in April 2002 and April 2006, advised the 
Veteran of the foregoing elements of the notice requirements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Veteran's claim was re-adjudicated in the 
September 2009 supplemental statement of the case.  Moreover, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been 
satisfied in this case.  The RO obtained the Veteran's 
available service treatment and personnel records and his 
identified VA and private treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In June 2006, the RO made a formal 
finding of the unavailability of the Veteran's treatment 
service records.  As such, VA has a heightened obligation to 
assist the Veteran in the development of his case, and to 
explain findings and conclusions, as well as carefully 
consider the benefit of the doubt rule when records in the 
possession of the government are unavailable through no fault 
of the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Veteran was provided VA examinations to 
determine the presence, severity, and etiology of his current 
chronic lung disorder and sinusitis.  Of note, the September 
2009 VA examiner indicated that private treatment records 
were not reviewed contemporaneous to the examination.  Based 
on a review of the Veteran's claim file, the relevant private 
treatment records did not include an etiological opinion, 
which is the crux of this case, and, thus, the Veteran was 
not prejudiced.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the Veteran served on active duty from April 
1946 to February 1948.  In March 2001, the Veteran submitted 
a claim of entitlement to service connection for a chronic 
lung disorder and sinusitis, to include as secondary to 
exposure to asbestos and chemicals.  After this claim was 
denied in April 2003, the Veteran perfected an appeal.  In 
April 2006, the Board remanded this issue for further 
development.  Specifically, the Board directed the RO to 
attempt to obtain the Veteran's service personnel records and 
submit a request to the Navy Medical Liaison office to 
determine the likelihood of the Veteran's inservice exposure 
to asbestos.  The Board further directed the RO to request 
the Veteran to complete an asbestos questionnaire and/or 
submit a statement detailing his post-service employment 
history.  The Board also directed that the Veteran be 
scheduled for a VA examination to determine the etiology of 
any chronic lung disorder and sinusitis found should the 
newly obtained evidence demonstrate that the Veteran had been 
exposed to asbestos during his active duty service.  Based on 
a longitudinal review of the Veteran's claims file, with 
respect to the Veteran's claim of entitlement to service 
connection for a chronic lung disorder and sinusitis, the 
Board's finds that the directives of the April 2006 have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

According to the Veteran's service personnel records, his 
military occupational specialty was a storekeeper.  During 
the pendency of this appeal, the Veteran asserted that duties 
associated with this position included performing inventory 
and ordering and tending to his ship's stock.  The Veteran 
further asserted that these duties led to prolonged exposure 
to asbestos and other hazardous chemicals as he was below the 
decks of the ships on which he served and in or around the 
ships' cargo areas.  The Veteran's available service 
treatment records are negative for symptoms, complaints, or 
treatment of a lung disorder, sinusitis, or symptoms relevant 
thereto.

The evidence of record includes a January 1975 Navy 
Occupational Task Analysis Program Department manual (Manual) 
which reported task inventories regarding training, duties, 
and equipment operated by Navy enlisted ratings, as well as 
the potential health hazards associated with each rating.  
For the Veteran's military occupational specialty, the Manual 
indicates that a storekeeper's exposure to asbestos was 
"minimal."  As such, the question in this case not whether 
the Veteran was exposed to asbestos or other chemicals, but 
whether such exposure caused his current chronic lung 
disorder and/or sinusitis.

In October 1992, a pre- and post-contrast axial computed 
tomography examination resulting in an impression of minimal 
mucosal thickening of the posterior recess of the right 
sphenoid sinus.

A chest x-ray in May 1993 resulted in a diagnosis of basal 
fibrosis, without pleural effusion.  In July 1995, an x-ray 
suggested some scattered pulmonary fibrosis in the lower 
bases of the Veteran's lungs.  An x-ray taken in March 1997, 
when compared to the July 1995 x-ray, demonstrated lung 
fields that appeared "somewhat emphysematous."  Moreover, 
there were fibrogranulomatous densities in the bases of the 
Veteran's lungs with a calcified granuloma in the inferior 
segment of the lingula.  In October 1995, x-rays demonstrated 
findings consistent with old granulomatous disease, 
hyperinflated lungs, and no acute infiltrates or masses.  The 
impression was mild chronic changes including what appeared 
to be old granulomatous disease.  In March 1997, a chest x-
ray revealed what was interpreted as "chronic 
fibrogranolomatous [sic] disease." 

In January 2001, the Veteran complained of nasal and head 
congestion, which was worse at night and kept him from 
sleeping.  The diagnosis was chronic rhinitis.

In April 2002, the Veteran stated that he had not used 
tobacco products since sometime in 1975.  In July 2002, 
moderate chronic scarring of the lungs, particularly in the 
lower lung bases was found.  After radiological examination, 
the diagnosis was moderate chronic obstructive pulmonary 
disease.  In August 2002, an x-ray revealed "moderate 
emphysema, no different than 1 year ago."

In October 2002, the Veteran submitted medical literature, 
dated in March 1989, wherein the relationship between various 
forms of cancer and exposure to diesel exhaust fumes was 
discussed, as well as the dangers of absorbing dioxin through 
the skin.  The Veteran also submitted a report from the 
Virginia Department of Health, Division of Health Hazard 
Control, which concerned the health effects of exposure to 
fuel oils.

In February 2003, the Veteran asserted that, during his 
active duty service, he was hit in the nose by a shell clip, 
breaking his nose.  He stated that because he was at sea when 
this incident occurred, he was treated by a Pharmacists Mate.  
The Veteran then asserted that this incident, in addition to 
his exposure to asbestos, petroleum, and "chemical 
products," caused his current chronic lung disorder and 
sinusitis.  Treatment reports dated in February 2003 
demonstrated that the Veteran was evaluated for a nasal 
obstruction.  During the examination the Veteran reported a 
history of nasal trauma as a child, which was treated with 
"closed reduction."  The recommendation was for the Veteran 
to undergo septoplasty and possibly inferior turbinate 
reduction.  Further, evaluation of a chest x-ray in February 
2003 resulted in a diagnosis of pulmonary emphysema.

The Veteran submitted an undated document entitled, 
"Asbestos Cancer Strikes Navy Retired."  The Veteran also 
submitted several newspaper articles wherein exposure to 
chemicals, biological weapons, and asbestos was linked to 
negative health effects.

In April 2003, as the result of a chest x-ray, the diagnosis 
was possible histoplasmosis, emphysema, or asbestosis.  In 
October 2003, a chest x-ray showed that the Veteran's lungs 
were clear, but that there were calcified granulomas.  The 
diagnosis was emphysema, with no significant change from May 
2002.

In March 2005, an x-ray showed a nodule on the left lower 
lung that "most likely a granuloma."  The diagnosis was 
"no active disease."  Also in March 2005, the Veteran 
stated that he had a deviated septum and complained of 
difficulty with nasal breathing when lying flat.  After 
stating that he was treated for bronchitis in the past, the 
Veteran also reported that he "smoked only a few cigarettes 
several years ago."  Upon examination, the Veteran did not 
exhibit any wheezing.

In May 2005, a chest x-ray revealed "interval improvement in 
discoid atelectasis in both lung bases."  The study was 
otherwise unchanged and the diagnosis was possible 
atelectasis or pneumonia.

In July 2005, the Veteran had an Uldall catheter implanted.  
Upon radiological evaluation of the Veteran's chest, there 
was no definite pneumothorax on the right side, but there was 
subsegmental atelectasis in both lower lung fields, left 
greater than right, with a small amount of infiltration on 
the left.  The Veteran's lungs were otherwise clear.  The 
diagnosis was bibasilar subsegmental atelectasis.

In August 2005, an x-ray demonstrated "old" granulomatous 
disease.  The diagnosis was bibasilar minimal atelectasis and 
probably effusion.  In September 2005, radiological 
examination of the Veteran's chest was unremarkable for any 
disease process.  A November 2005 x-ray demonstrated some 
mild scarring or infiltrate in the right base, which was less 
prominent than in August 2005.  There was increased right-
sided pleural effusion with basilar atelectasis.

In December 2005, a chest x-ray revealed a unilateral pleural 
effusion of the Veteran's right lung.  The Veteran returned 
for a follow-up appointment to undergo a diagnostic 
thoracentesis.  Upon examination, there were decreased breath 
sounds on the right and egophony and dullness to percussion 
up the right to the third intercostal space.  Fluid was drawn 
from the Veteran's right lung and analyzed.  Ultimately, it 
was determined that the effusion was likely secondary "fluid 
overload related to his kidney failure," and that no follow-
up at the pulmonary clinic was necessary.

In January 2006, a computed tomography scan revealed a 
moderate amount of pleural fluid on the right with adjacent 
atelectasis in the right lower lobe.  The diagnosis was 
moderate right pleural effusion.

In February 2006, the Veteran reported a 10-year habit of 
smoking one pack of cigarettes per day, but that he quit 
approximately 25 years ago.  He also reported a recent 
hospitalization for pleural effusion that required 
thoracentesis.

In April 2006, a computed tomography scan showed right 
pleural effusion that was slightly increased since January 
2006.  The diagnosis was moderate to large right pleural 
effusion.  November 2006 x-rays showed a "tiny" amount of 
residual pleural fluid and irregular residual density at the 
right base, and showed old scarring at the left base.  The 
impression was emphysema; a tiny amount of residual pleural 
fluid on the right obliterating the right costophrenis angle; 
and irregular density at the right base most likely 
representing residual scarring from previous pneumonia that 
was unchanged since September 2006.  In December 2006, a 
pulmonary function test demonstrated mild restriction and 
decreased diffusion.  The diagnosis was moderate chronic 
obstructive pulmonary disease.

In July 2007, the Veteran underwent a VA examination to 
ascertain the presence of a lung and/or sinus disorder and, 
if present, the severity and etiology thereof.  The Veteran 
reported that he had a breathing problem during his active 
duty service and that he sought treatment for such 2 to 3 
years after his service discharge.  Specifically, the Veteran 
asserted that he had an acute respiratory problem for which 
he was hospitalized for 10 days in approximately 1950.  The 
Veteran further reported a "convincing history" of 
inservice asbestos exposure.  X-rays demonstrated "mild 
patchy opacities" in the Veteran's right lower lung field, 
which suggested pneumonia.  There were also mild linear 
opacities at the base.  Moreover, blunting of the right 
costophrenic sulcus was visualized.  The impression was 
patchy pneumonia or recurrent pneumonia with minimal effusion 
on the right, grossly unchanged; emphysema.  As a result of 
pulmonary function testing and the July 2007 x-rays, the 
diagnosis was "obstructive and restrictive airway disease 
with diminished diffusion."  The examiner opined that, based 
on the Veteran's combination of obstructive and restrictive 
lung disease, his "convincing history of asbestos exposure 
in service and a smoking history," and the results of 
clinical testing, the findings were consistent with 
"asbestos[-]related lung disease."  The examiner also 
opined that the etiology of the Veteran's lung disorder was 
exposure to asbestos and smoking.  With respect to sinusitis, 
the examiner stated that since there were no service 
treatment records available documenting the inservice onset 
of sinusitis or symptoms relevant thereto, there was no basis 
to decide whether the Veteran's sinusitis was related to his 
active duty service or to asbestos exposure.

In October 2008, the Veteran underwent a second VA 
examination to ascertain the nature, severity, and etiology 
of his then current chronic lung disorder and sinusitis.  The 
Veteran reported a gradual onset of breathing difficulties 
due to his diagnosed bullous emphysema and congestive heart 
failure.  The Veteran asserted that these disorders were 
caused by exposure to asbestos.  The Veteran detailed his 
inservice duties and the examiner reviewed the Veteran's past 
medical history.  A high resolution computed tomography scan 
demonstrated minimal to moderate right pleural effusion as 
well as some minimal pleuroparenchymal peripheral scarring or 
thickening and peripheral calcifications in the right upper 
lobe posteolaterally.  A large focal area of segmental 
emphysema or large bulla with septations was seen in the 
lingula, as well as a large calcified granuloma.  There was 
no mass or lymphadenopathy.  Based on these findings, the 
impression was right pleural effusion, with mild peripheral 
pleuroparenchymal scarring involving the right lung and a 
large focal segmental area of emphysema or large bulla in the 
lingula, with a partial thick wall.  The ultimate diagnosis 
was pulmonary bullous emphysema.  The examiner opined that 
the Veteran's emphysema was related to his history of tobacco 
use.  Further, the examiner stated that the Veteran's 
emphysema was not related to asbestos exposure or otherwise 
related to the Veteran's service on a Navy ship.  Underlying 
this opinion, the examiner provided the following rationale:

The [V]eteran does not have asbestosis.  
He has never been diagnosed with 
asbestosis.  His exposure to asbestos 
aboard [his] ship[s] appears to have 
been minimal.  The opinion of the 
previous examiner that [the Veteran's] 
lung condition is combined obstructive 
and restrictive and related to smoking 
and asbestos exposure is reviewed and 
considered.  The mere exposure to 
asbestos does not cause lung disease.  
The recent high resolution [computed 
tomography] scan of this [V]eteran's 
lungs rules out pleural plaques and 
pulmonary fibrosis, which are diagnostic 
of asbestosis.  The scan was reviewed by 
the chief radiologist in order to give 
the [V]eteran the benefit of any doubt.  
He found no evidence of asbestosis.  The 
pulmonary function tests reveal 
obstructive lung disease with 'mild 
restriction'.  Given the evidence 
available, it is estimated that his 
current lung disease is 80 [percent] 
related to obstructive lung disease 
(emphysema), and that 20 [percent] is 
related to other[-]than[-]asbestosis [-
]related restrictive lung condition.

In September 2009, the Veteran underwent a third VA 
examination.  The examiner found that the Veteran's lung 
disorder was not related to inservice asbestos or chemical 
exposure.  In support of this opinion, the examiner reviewed 
the previous opinions from the other VA examiners.  After 
reviewing these opinions, this examiner found the October 
2008 opinion to be correct in both diagnosis and opinion.  
The September 2009 examiner stated that the difference 
between the previous 2 examiners' opinions was explained by 
the availability of the high resolution computed tomography 
scan, which excluded asbestosis and established emphysema, 
with a bulla, as the diagnosis.  The September 2009 examiner 
stated that the only addition to the October 2008 opinion is 
that the restrictive component of the Veteran's lung disorder 
is likely due to scarring and, thus, is likely related to the 
Veteran's emphysema as well, rather than a separate 
restrictive lung disease.  The September 2009 examiner agreed 
that the Veteran's history of smoking was the "etiologic 
agent" behind the Veteran's current lung disorder.  With 
respect to the Veteran's sinus disorder, the examiner found 
that this disorder was not related to the Veteran's active 
duty service or any event or injury therein.  Moreover, after 
reviewing medical literature, the examiner was unable to 
locate any established relationship between sinusitis or 
other similar sinus disorder and asbestos exposure.  As such, 
the examiner further found that the Veteran's sinus disorder 
was not consequent to inservice exposure to asbestos or other 
chemical.  

The post-service evidence of record consisted of treatment 
reports demonstrating ongoing treatment for a chronic lung 
disorder and periodic treatment for a sinus disorder.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Even accepting the 
Veteran's statement that he was hospitalized for a 
respiratory episode 2 to 3 years after his service discharge, 
the evidence of record does not contain medical reports 
generated as a result of this hospitalization, nor is there 
evidence of complaints or treatment for a respiratory 
disorder for decades after the alleged 1950 hospitalization.  
The earliest evidence of record wherein the Veteran was 
treated for either a chronic lung disorder or sinusitis was 
dated decades after his service discharge.  This extensive 
period without complaints or treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

To the extent that the Veteran asserts that his chronic lung 
disorder or sinusitis is related to his active duty service, 
the Board finds that as a layman, his statements are not 
competent medical evidence on the etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
evidence of record does not demonstrate that the Veteran 
possess the ability, knowledge, or experience to provide 
competent etiological opinions.  Id. at 494; see also 
Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Consequently, lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another 
provided the reasons therefore are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).

The evidence of record includes three opinions as to the 
etiology of the Veteran's chronic lung disorder and 
sinusitis.  In July 2007, the VA examiner opined that the 
Veteran's obstructive and restrictive airway disease, with 
diminished diffusion, was consistent with an asbestos-related 
lung disease.  The diagnoses of obstructive and restrictive 
lung disease were based on pulmonary function tests and x-
rays.  The examiner further opined that the Veteran's lung 
disorder was partially related to the Veteran's history of 
smoking cigarettes.  In October 2008, a second VA examiner 
found that the Veteran's lung disorder was pulmonary bullous 
emphysema, which was based on a high resolution computed 
tomography scan.  The computerized tomography scan ruled out 
pleural plaques and pulmonary fibrosis "which are diagnostic 
of asbestosis."  The examiner stated that asbestosis was not 
present nor had it ever been diagnosed.  This diagnosis and 
etiological opinion were reviewed and confirmed by the chief 
radiologist.  The September 2009 examiner confirmed the 
October 2008 examiner's opinion that the Veteran's history of 
smoking was the etiological agent for the Veteran's current 
lung disorder.

The July 2007 VA examiner rendered the only positive opinion 
of record without the benefit of the October 2008 high 
resolution computed tomography scan.  Both VA examiners' 
opinions delivered after the computerized tomography scan 
were negative to the Veteran's claim.  Further, the October 
2008 VA examiner's opinion was confirmed by the chief 
radiologist.  Consequently, the Board finds that the October 
2008 and September 2009 opinions are the most probative 
evidence as to the diagnosis of the Veteran's current lung 
disorder and the etiology of that disorder.  Schoolman, 12 
Vet. App. at 310; Winsett, 11 Vet. App. at 424.  Based on 
these opinions, the Board finds that service connection for a 
lung and sinus disorder, to include as secondary to exposure 
to asbestos and chemicals, is not warranted.  

Only competent evidence may be considered to support Board 
findings.  Accordingly, the Board is not free to substitute 
its own judgment for that of an expert.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  The only competent medical 
opinions of record concerning the etiology of the Veteran's 
current sinusitis are negative to his claim.  The July 2007 
examiner was unable to render an opinion and the September 
2009 examiner found that the Veteran's sinusitis was not 
related to the Veteran's active duty service or any incident 
or injury therein, and was not secondary to asbestos or 
chemical exposure.

Articles and medical literature have been submitted by the 
Veteran in support of his claim.  These materials may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  These materials 
discussed the relationship between certain disorders and 
exposure to asbestos, chemicals, and fuel oils.  However, 
these articles are general in nature and do nothing to 
connect the Veteran's current lung and/or sinus disorder to 
his active duty service, including his exposure to asbestos 
or other chemicals.  Such general evidence is not probative 
evidence regarding the Veteran's claim.  Id.; see also 
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a chronic lung disorder and sinusitis, to 
include as due to asbestos exposure.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Service connection for a chronic lung and sinus disorder, to 
include as secondary to exposure to asbestos and chemicals, 
is denied.


REMAND

A.  Dental

In May 1953, the Veteran submitted a dental claim, 
complaining that two of his teeth were "aching" and that 
all of his teeth needed "work."  The Veteran asserted that 
service connection should be granted because he underwent 
inservice dental treatment while in Great Lakes, Illinois, 
and while in Charleston, South Carolina.

In a June 1953 dental rating sheet, service connection was 
granted for teeth #8, #9, and #10; a decision that was 
confirmed and continued by a July 1953 rating decision.

In an August 1953 dental rating sheet, the Veteran's #8, #9, 
and #10 teeth were found to have become carious during the 
presumptive period.  As such, there was "no wartime 
connection" for the Veteran's #8, #9, and #10 teeth.  
Accordingly, neither pension nor compensation was warranted.  
The Veteran appealed this decision to the Board asserting 
that he experienced pyrea and bleeding of the gums only after 
entering active duty service.  Further the Veteran contended 
that teeth that were filled during his active duty service 
now had cavities; that a wisdom tooth cracked in half during 
his active service; that, because he had teeth extracted 
during his active service, the adjacent teeth were growing 
"inward"; and that inservice bridge work for teeth located 
in the bottom right of his mouth was never completed.

In December 1953, the Board found that service connection for 
teeth other than #8, #9, and #10 was not warranted.  The 
Board also affirmed the August 1953 rating decision, which, 
as characterized by the Board, denied treatment for teeth #8, 
#9, and #10.

In March 2001, the Veteran submitted a claim for "dental 
work" without elaboration.  In April 2003, service 
connection was granted for treatment purposes, but as found 
by a VA Medical Center Dental Clinic, the Veteran was not 
eligible for complete treatment.  The April 2003 rating 
decision noted that the Veteran's #8, #9, and #10 teeth were 
"injured by trauma in service."  In May 2003, the Veteran 
submitted a Notice of Disagreement to the April 2003 rating 
decision.

In September 2003, a rating decision was issued wherein the 
Veteran's claim was captioned as entitlement to service 
connection for dental treatment.  Despite how the Veteran's 
claim was captioned, the body of the analysis was limited to 
evaluating entitlement to service connection for compensation 
purposes, which was denied.  Specifically, the RO found that 
the evidence of record did not demonstrate that the Veteran 
had an "actual" dental disability for which compensation 
could be paid.  After the August 2005 Statement of the Case, 
which again captioned the Veteran's claim as entitlement to 
service connection for dental treatment, the Veteran 
perfected an appeal.

In April 2006, the Board remanded the Veteran's claim for 
further development and to cure deficiencies in VA's duty to 
notify.  The Board captioned the claim as whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a dental condition for 
purposes of receiving VA treatment for teeth other than #8, 
#9, and #10.

In the September 2009 Supplemental Statement of the Case, it 
was determined that new and material evidence had not been 
submitted sufficient to reopen the Veteran's claim of 
entitlement to service connection for a dental disorder for 
teeth other than #8, #9, and #10.

Preliminarily, VA is required to consider claims under all 
applicable provisions of law and regulation whether or not 
the applicable provision is specifically raised.  See Douglas 
v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, liberally construing the Veteran's statements as 
required by 38 C.F.R. § 20.202 (2009), the Board finds that 
his March 2001 submission was a claim to reopen the issues of 
entitlement to service connection for a dental condition, 
both for purposes of compensation, and for purposes of VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  The Board's December 1953 decision denied 
service connection for a dental condition for both treatment 
and compensation purposes; thus, the Veteran's March 2001 
claim was not original.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

In April 2003, the RO effectively found that new and material 
evidence had been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
dental condition for treatment purposes.  Based on this new 
evidence, service connection was granted for the Veteran's 
#8, #9, and #10 teeth for treatment purposes only.  Although 
the RO did not explicitly deny service connection for teeth 
other than the Veteran's #8, #9, and #10 teeth for treatment 
purposes, the failure to include other teeth in the grant is 
an implicit denial.  Significantly, the RO did not address 
the issue of whether new and material evidence had been 
submitted to reopen the Veteran's claim of entitlement to 
service connection for a dental condition for compensation 
purposes in the April 2003 rating decision.

The Veteran filed a Notice of disagreement in May 2003, 
approximately 4 months before the RO issued the September 
2003 rating decision.  In the September 2003 rating decision, 
the RO effectively found that new and material evidence had 
been submitted to reopen the Veteran's claim of entitlement 
to service connection for a dental condition for compensation 
purposes.  Despite the new and material evidence, service 
connection was denied.  The Veteran did not file another 
Notice of Disagreement.  Consequently, the only issue for 
which the Veteran perfected an appeal was entitlement to 
service connection for a dental condition for treatment 
purposes for teeth other than #8, #9, and #10.  The April 
2003 grant of service connection for the Veteran's #8, #9, 
and #10 teeth is considered a full grant of benefits for 
those teeth with respect to the Veteran's claim of 
entitlement to service connection for a dental condition for 
treatment purposes.  The Veteran's May 2003 Notice of 
Disagreement and eventual substantive appeal pertained only 
to entitlement to service connection for teeth other than #8, 
#9, and #10 for treatment purposes.

In April 2006, the Board captioned the issue as whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for a dental condition 
for purposes of receiving VA treatment for teeth other than 
#8, #9, and #10.  Although the RO effectively reopened the 
Veteran's claim of entitlement to service connection for a 
dental condition for treatment purposes, such a determination 
is not binding on the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993) (holding that Board reopening is unlawful when new 
and material evidence has not been submitted).  Before 
deciding whether new and material evidence had been received 
to reopen the Veteran's claim, the Board found that further 
development must be undertaken and that deficiencies in VA's 
duty notify must be cured.  Specifically, the Board remanded 
the Veteran's claim in order for the RO to obtain the 
Veteran's VA dental records, including records from the 
Veteran's VA Dental Clinic chart.  Moreover, the Board found 
that the RO had failed to provide the Veteran with notice of 
the laws and regulations pertaining to establishing service 
connection for dental claims.  Further, the Board directed 
the RO to obtain clarification from the Veteran if he was 
seeking service connection for a dental condition for 
treatment and/or compensation purposes.

In April 2006, the RO issued a letter to the Veteran 
describing what general types of evidence would allow him to 
reopen his claim for entitlement to service connection for a 
dental condition for treatment purposes of teeth other than 
#8, #9, and #10.  This letter did not provide the Veteran 
with a statement setting forth the elements of service 
connection for which the evidence was found insufficient in 
the last final decision, nor did it describe what evidence 
would be necessary to substantiate the elements required to 
establish service connection if the claim were to be 
reopened.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Further, this letter did not notify the Veteran of the laws 
or regulations pertaining to the establishment of service 
connection for dental claims.  RO compliance with Remand 
directives is not optional or discretionary and the Board 
errs as a matter of law when it fails to ensure Remand 
compliance.  Stegall, 11 Vet. App. at 271.  As such, the 
Board finds that a remand is warranted in order for the RO to 
provide the Veteran notice compliant with the directives of 
the April 2006 Remand.

In February 2008, the RO sent a letter to the Veteran 
requesting clarification as to whether he was seeking service 
connection for a dental condition for treatment and/or 
compensation purposes.  That same month, the Veteran 
responded that he was seeking service connection for dental 
treatment.  As such, the RO must ascertain whether new and 
material evidence has been submitted to reopen the Veteran's 
claim of entitlement to service connection for a dental 
condition for teeth other than #8, #9, and #10 for treatment 
purposes only.

B.  Bladder Cancer with Renal Insufficiency

In March 2001, the Veteran submitted a claim of entitlement 
to service connection for bladder cancer with renal 
insufficiency, to include as due to exposure to asbestos and 
chemicals.  After this claim was denied in April 2003, the 
Veteran perfected an appeal.  In April 2006, the Board 
remanded this claim for further development.  Specifically, 
the Board directed the RO to attempt to obtain the Veteran's 
service personnel records and submit a request to the Navy 
Medical Liaison office to determine the likelihood of the 
Veteran's inservice exposure to asbestos.  The Board further 
directed the RO to request the Veteran to complete an 
asbestos questionnaire and/or submit a statement detailing 
his post-service employment history.  The Board also directed 
the RO to schedule the Veteran for a VA examination to 
determine the etiology of the Veteran's bladder cancer and 
renal insufficiency should the newly obtained evidence 
demonstrate that the Veteran had been exposed to asbestos 
during his active duty service.  The RO was further directed 
to instruct the examiner that the Veteran's claims file was 
to be reviewed in conjunction with the examination, including 
service treatment records and post-service treatment records.


According to a Navy Occupational Task Analysis Program 
report, based on the Veteran's military occupational 
specialty, his exposure to asbestos was "minimal."  As 
such, the RO scheduled the Veteran for a VA examination in 
June 2007.  As a result of this examination, the diagnoses 
were chronic renal failure, bladder cancer, and benign 
prostatic hypertrophy.  The examiner opined that these 
disorders were "not related to [the Veteran's] active duty 
service," but did not include an underlying rationale.  

In September 2009, the Veteran underwent another VA 
examination to ascertain the etiology of his current bladder 
cancer with renal insufficiency.  As noted by the examiner, 
private medical records in the Veteran's claims file were not 
reviewed contemporaneous to this examination.  Significantly, 
the Veteran's claims file included a letter, dated in July 
2002, from a private physician, T.G.F., M.D., a Diplomate 
from the American Board of Internal Medicine, wherein he 
opined,

Carcinoma of the bladder is 
associated with exposure to 
petroleum products and have [sic] 
a particular high rate of 
association to individuals working 
on naval ships.  Because of the 
high diesel and chemical exposures 
in this setting, [the Veteran] 
has, within reasonable medical 
certainty, a service related 
disability associated with his 
deteriorating kidney function and 
his carcinoma of the bladder.

In July 2002, Dr. T.G.F., who had treated the Veteran for two 
years, also opined that the Veteran has had a "steady 
decline in renal function since his bladder cancer in 1997," 
and that "the bladder cancer itself appears to be the 
consequence of toxic exposures at the time of [the Veteran's] 
work in the military."  Reference to either of these 
opinions was not made in the VA examiner's resulting report.

Pursuant to the Board's April 2006 Remand, the Veteran was 
afforded a VA examination in June 2007.  The examiner 
concluded that the Veteran's current bladder cancer with 
renal insufficiency was not related to his active military 
service, but failed to provide a rationale for this opinion.  
A medical opinion that contains only data and conclusions 
without any supporting analysis is accorded no weight.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
Further, an opinion that is unsupported and unexplained is 
purely speculative and does not provide the degree of 
certainty required for medical nexus evidence.  Id.; see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, the 
June 2007 examination is inadequate for purposes of 
determining service connection.  

According to the Board's April 2006 Remand, any VA 
examination scheduled was to include a review of the 
Veteran's entire claims file.  With respect to the September 
2009 VA examination, the examiner did not review relevant 
private medical records contained in the Veteran's claims 
file, including Dr. T.G.F's July 2002 opinions.  As such, the 
September 2009 VA examination is also inadequate for purposes 
of determining service connection.  Stefl v. Nicholson, 21 
Vet. App. 120, 123-24 (2007).  

"Once VA undertakes the effort to provide an examination, it 
must provide an adequate one or, at a minimum, notify the 
veteran why one will not or cannot be provided."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to 
satisfy VA's duty to assist, the Board finds that a Remand is 
warranted in order for the Veteran to undergo a VA 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Moreover, the Board's remand in April 2006, directed that a 
complete rationale must be given for all opinions provided.  
The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  Compliance 
by the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following actions: 

1.	With respect to the Veteran dental 
claim, the RO must provide the Veteran 
with notice compliant with the 
directives of Kent v. Nicholson, 20 
Vet. App. 1 (2006), including a 
statement setting forth the elements of 
service connection for which the 
evidence was found insufficient in the 
last final decision, and a description 
of what evidence would be necessary to 
substantiate the elements required to 
establish service connection if the 
claim were to be reopened.  Further, 
the RO notify the Veteran of the laws 
or regulations pertaining to the 
establishment of service connection for 
dental claims for treatment purposes.

2.	The RO must contact the Veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of reopening his 
claim of entitlement to service 
connection for a dental condition for 
teeth other than #8, #9, and #10 for 
treatment purposes only, and his claim 
of entitlement to service connection 
for bladder cancer with renal 
insufficiency, to include as secondary 
to exposure to asbestos and chemicals.  
The RO must then obtain copies of the 
related records that are not already in 
the claims file.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; (c) describe any further 
action to be taken by the RO with 
respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to 
respond.

3.	The Veteran must be afforded a 
comprehensive VA examination to 
ascertain the etiology and severity of 
any bladder cancer with renal 
insufficiency found.  The entire claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, including all VA 
and private treatment records.  Any 
indicated diagnostic tests and studies 
must be accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail.  Following the 
review of the claims file, the examiner 
must state whether any bladder cancer 
with renal insufficiency found is 
related to the Veteran's military 
service, to include as due to asbestos 
exposure.  A complete rationale for any 
opinion expressed must be included in 
the examination report.  If the 
examiner cannot provide the requested 
opinion without resorting to 
speculation, it must be so stated, and 
the examiner must provide the reasons 
why an opinion would require 
speculation.  The report prepared must 
be typed.

4.	The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the examination, documentation must be 
obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examination was 
sent to the Veteran's last known 
address.  Documentation must also be 
obtained and associated with the 
Veteran's claims file that indicates 
whether any notice that was sent was 
received or returned as undeliverable.

5.	The RO must ensure that all of the 
directives herein have been satisfied.  
If not, the RO must implement 
corrective procedures.  

6.	Once the above action has been 
completed, the RO must re-adjudicate 
the Veteran's claims on appeal, taking 
into consideration any newly acquired 
evidence.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the Veteran 
and his representative.  After they 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


